DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A-1 and B-1, readable on claims 1-11, 13-15, and 17-19 in the reply filed on 10 November 2020 is acknowledged.
Claims 12 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 November 2020.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  “ceramic electrolyte” (claim 1 at lines 9 and 10; claim 2 at line 2; claim 3 at line 2) should recite “ceramic electrolyte material” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation of “the zirconium-based ceramic electrolyte is in a reduced state Zn3+” (lines 9-10). The chemical element “Zn” corresponds to zinc and not zirconium, which is Zr. It is unclear if the ceramic electrolyte material also needs to include zinc (i.e. Zn). Clarification is required. For purposes of examination, the Examiner will interpret the limitation as referring to either Zr or Zn.
Claim 1 recites the limitation of “an ionically-conductive reduced titanium-based or zirconium-based ceramic electrolyte material” (lines 5-6) and subsequently recites “the titanium-based ceramic electrolyte… and the zirconium-based ceramic electrolyte” (lines 9-10). It is unclear to the Examiner if both types of ceramic electrolytes are required as recited in lines 9-10, or if only one is required as recited in lines 5-6. Clarification is required.
Claims 2-11, 13-15, and 17-19 are rejected as being dependent upon rejected claim 1, or for the incorporation of said indefinite language in claim 1.
Claim 5 recites the limitation "the solid polymer electrolyte" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of Examination, the examiner will interpret claim 5 as being dependent from claim 4, which properly recites “solid polymer electrolytes” in line 2.
Claim 6 recites the limitation "the solid electrolyte" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to the Examiner if this refers to “the solid polymer electrolyte” of claim 5 or a separate solid electrolyte not previously recited.
Claim 7 recites the limitation "the liquid electrolyte" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of Examination, the examiner will interpret claim 7 as being dependent from claim 4, which properly recites “liquid electrolytes” in line 3.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 13, 15, and 17-19  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. (Korean Patent Application Publication Number KR 10-2018-0020423; hereinafter “Park”). Additional evidence provided by Nakayama et al. (article entitled Changes in Electronic Structure upon Lithium Insertion into the A-Site Deficient Perovskite Type Oxides (Li,La)TiO3; hereinafter “Nakayama”) is relied upon by the Examiner.
Regarding claims 1, 3-4, 7, 9, and 11, Park teaches a composite organic-ceramic electrolyte (paragraph 0001), comprising: 
an organic electrolyte of a gel or liquid electrolyte comprising an electrolyte salt (LiTFSi; paragraph 0029. See also LiPF6; paragraph 0084) and polyethylene glycol dimethyl ether or ethylene carbonate (TEGDME in paragraph 0029, see also paragraph 0084, thus meeting the limitations of instant claims 4 and 7); and 
core/shell particles dispersed throughout the organic electrolyte (A-LLTO core with m-SiO2 shell; paragraphs 0080 and 0088-0090); 
wherein the core/shell particles comprise: 
a core particle comprising an ionically-conductive titanium-based ceramic electrolyte material of lithium lanthanum titanate (A-LLTO, or aluminum doped lithium lanthanum titanate, as recited in instant claim 3; paragraphs 0044 and 0080); and 
an electronically-insulating outer shell around the core particle, the electronically-insulating outer shell having an electronic conductivity less than 1 x 10-6 S/cm at 30°C (SiO2 shell, which is a silicon oxide and thus meets the limitations of instant claims 9 and 11 to the 
The Examiner notes that while Park is silent to the titanium-based ceramic electrolyte is in a reduced state Ti3+ and a reduced lithium lanthanum titanate, as recited in instant claims 1 and 3, the Examiner notes that Park explicitly teaches the SiO2 shell is formed to have a thin thickness so as to not decrease the transfer of lithium ions to the A-LLTO (paragraph 0090). As evidenced by Nakayama, the insertion of lithium into the LLTO material reduces the titanium ion oxidation state from Ti4+ to Ti3+ (abstract, equation 2 on page 4136, and page 4138, paragraph 4). Therefore, as lithium insertion/transfer acts to reduce the LLTO material used in Park, the A-LLTO core material of Park which includes lithium insertion and transfer is thus a reduced titanium based ceramic electrolyte material of reduced lithium lanthanum titanate, as recited in instant claims 1 and 3, absent a showing to the contrary.
Since Park teaches the limitations of the instant claims, the reference is deemed to be anticipatory.
In addition, the instant requirement part of reduced state Ti3+ and reduced lithium lanthanum titanate would obviously have been present once the electrolyte and battery of Park had been prepared. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.
Regarding claim 2, Park further teaches the ionic conductivity of the reduced titanium-based or zirconium-based ceramic electrolyte is greater than the ionic conductivity of the 2 core-shell particles, respectively). 
Regarding claims 5-6, the Examiner notes that because claim 4 is in the form of a Markush group, and Park teaches gel or liquid electrolytes (see above), it is not required that Park meet the further limitations of the non-selected groups (i.e. solid polymer electrolyte as recited in claims 5-6) via subsequent dependent claims. 
Regarding claim 8, Park further teaches the core/shell particles are approximately spherical and have average diameters between 10 nm and 100 µm (paragraphs 0023, 0083, and Fig. 6). 
Regarding claim 13, Park teaches a catholyte comprising a composite organic-ceramic electrolyte according to claim 1, as set forth above. Park further teaches a cathode (120; fig. 1 and paragraphs 0054 and 0056) comprising: cathode active material particles (paragraphs 0056 and 0222), an electronically-conductive additive (paragraphs 0054-0059), a catholyte (electrolyte 130; paragraph 0057); and a current collector adjacent to an outside surface of the cathode (160; paragraph 0059). The Examiner notes the limitation of “an optional binder material” is recited as optional and thus not required in the scope of claim 13.
Regarding claim 15, Park teaches an electrochemical cell (Fig. 2), comprising: an anode (anode 210; paragraph 0064-0065) configured to absorb and release lithium ions (paragraph 0065); a cathode comprising cathode active material particles (cathode 220; paragraphs 0064-0066), an electronically-conductive additive (paragraphs 0064-0069), a catholyte (electrolyte 230; paragraph 0067), a current collector adjacent to an outside surface of the cathode (260; paragraph 0070); and a separator region between the anode and the cathode (240; paragraph 
Regarding claim 17, Park teaches the electrochemical cell of claim 15, and further teaches wherein the anode comprises lithium or lithium alloy foil (paragraph 0068), the separator electrolyte comprises a composite organic-ceramic electrolyte according to claim 1 (see above analysis of claim 1), and further comprising an anode overcoat layer adjacent to the anode (250; paragraph 0069), wherein the anode overcoat layer comprises an electrolyte that contains no core/shell titanate electrolyte particles (no core shell particles present outside anode as claimed). 
Regarding claim 18, Park further teaches the separator electrolyte comprises a composite organic-ceramic electrolyte according to claim 1 (it would have been obvious to use the electrolyte of claim 1 in the various electrolytes of the device). 
Regarding claim 19, Park further teaches the various portions include electrolytes, and thus it would have been obvious to use the same electrolyte for the various electrolytes as within the scope of the Park disclosure, thus resulting in the catholyte and the separator electrolyte being the same.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Sato et al. (US PG Publication 2012/0321968 A1; hereinafter “Sato”).

Sato teaches batteries (abstract), and teaches an insulating material used in batteries includes polyethylene glycol and others (paragraph 0107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park and form the insulating shell of the core-shell particles from a known insulating layer material, such as polyethylene glycol, as taught by Sato above, because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Huang et al. (US PG Publication 2012/0028120 A1; hereinafter “Huang”).
Regarding claim 14, Park teaches the cathode of claim 13, the limitations of which are set forth above. While Park teaches the cathode can be made of LiCoO2 (paragraph 0056), Park is silent to the cathode active material particles comprising a material from the list recited in instant claim 14.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park and form the cathode from lithium nickel cobalt manganese oxide or lithium iron phosphate because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The article entitled Composite Gel Polymer Electrolyte Based on Poly(vinylidene fluoride-hexafluoropropylene) (PVDF-HFP) with Modified Aluminum-Doped Lithium Lanthanum Titanate (A-LLTO) for High-Performance Lithium Rechargeable Batteries teaches subject matter substantially identical to that recited in the Park reference above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726